internal_revenue_service number release date index number - ------------------------ ---------------- ----------------------------- ----------------------------------------- -------------- -------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc ita plr-134419-05 date date legend year ------- a --------------------- taxpayer --------------------------------- ---------------------------------------- property a --------------------------- dollar_figurex ------------- accounting firm a ------------------------------------------------- accounting firm b ----------------------- date v ----------------- dear ---- --------- and -3 of the procedure and administration regulations for taxpayer to make an election under sec_198 of the internal_revenue_code to deduct qualified_environmental_remediation_expenditures qers for year facts this responds to your letter which requests an extension of time under plr-134419-05 taxpayer is an s_corporation that is wholly owned by a taxpayer uses a calendar taxable_year and an overall accrual_method of accounting taxpayer is engaged in the business of developing constructing managing and owning commercial real_estate in year taxpayer began constructing an office warehouse facility on property a taxpayer represents that it incurred qer expenditures in the amounts of dollar_figurex during year taxpayer hired accounting firm a to prepare its year tax_return which was timely filed on its year tax_return taxpayer did not make an election to deduct qers incurred during year but instead taxpayer capitalized those expenditures taxpayer represents that it was unaware of the availability of an election to deduct qers taxpayer relied on accounting firm a to identify the availability of an election taxpayer represents that accounting firm a was provided detailed cost information relating to expenditures incurred on property a and did not identify any costs as deductible under sec_198 and did not request documentation from taxpayer that would enable it to make such a determination in year taxpayer hired accounting firm b to perform an analysis on property a to determine the amount of qers incurred during year on date v accounting firm b advised taxpayer that an election should have been filed for taxpayer’s year tax_year to expense the qers incurred during year statement of law paid_or_incurred by the taxpayer as an expense which is not chargeable to capital_account any expenditure which is so treated shall be allowed as a deduction for the taxable_year in which it is paid_or_incurred which is otherwise chargeable to capital_account and which is paid in connection with the abatement or control of hazardous substances at a qualified_contaminated_site make the election under sec_198 to deduct qers under section dollar_figure of revproc_98_47 the election must be made on or before the due_date including extensions for filing the income_tax return for the taxable_year in which the qers are paid_or_incurred in addition persons other than individuals are required to make the election by including the total amount of sec_198 expenses on the line for other deductions on their appropriate federal tax_return on a schedule attached to the return that separately identifies each expense included in other deductions the taxpayer must write sec_198 election on the line on which the sec_198 expense amounts separately appear see sec_3 of revproc_98_47 taxpayer pays or incurs more than one qualified_environmental_remediation_expenditure the taxpayer may make a sec_198 election for any one or more of such expenditures_for under sec_198 a qualified environmental expenditure means any expenditure sec_198 provides in part that a taxpayer may elect to treat any qer which is revproc_98_47 1998_2_cb_319 provides the procedures for taxpayers to section dollar_figure of revproc_98_47 provides that if for any taxable_year the sec_301_9100-3 of the procedure and administration regulations generally plr-134419-05 that year thus the taxpayer may make a sec_198 election with respect to a qualified_environmental_remediation_expenditure even though the taxpayer chooses to capitalize other such expenditures whether or not they are of the same type or paid_or_incurred with respect to the same qualified_contaminated_site further a sec_198 election for one year has no effect for other years thus a taxpayer must make a sec_198 election for each year in which the taxpayer intends to deduct qualified_environmental_remediation_expenditures provides extensions of time for making regulatory elections for this purpose sec_301_9100-1 defines the term regulatory election to include an election whose deadline is prescribed by a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin elections will be granted when the taxpayer provides evidence including affidavits described in the regulations to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government reasonably and in good_faith if the taxpayer-- sec_301_9100-3 provides that requests for extensions of time for regulatory sec_301_9100-3 states that a taxpayer will be deemed to have acted i requests relief before the failure to make the regulatory election is discovered by the service ii inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii failed to make the election because after exercising due diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election a taxpayer will not be considered to have reasonably relied on a qualified_tax professional if the taxpayer knew or should have known that the professional was not competent to render advice on the regulatory election or aware of all relevant facts sec_301_9100-3 reasonably and in good_faith if the taxpayer-- under ' b a taxpayer will not be considered to have acted i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under ' at the time the taxpayer requests relief taking into account sec_1_6664-2 of the income_tax plr-134419-05 regulations and the new position requires a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief if specific facts have changed since the original deadline that make the election advantageous to a taxpayer the service will not ordinarily grant relief in the present case taxpayer acted reasonably and in good_faith as sec_301_9100-3 provides in part that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 provides in part that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment demonstrated in the affidavits provided by taxpayer and an employee of accounting firm a taxpayer relied on a qualified_tax professional and the professional failed to make the election or advise taxpayer to make the election for qers for year taxpayer had no reason to know that the professional was not competent to render advice on the regulatory election or aware of all relevant facts sec_301 b in addition taxpayer is not seeking to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 taxpayer was not informed of the election and chose not to file it and taxpayer has represented that it did not use hindsight in seeking relief be prejudiced by granting relief in this case taxpayer has represented that granting relief will not result in taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than taxpayer would have had if the election had been timely made in addition taxpayer has represented that none of the taxable years for which the taxpayer is requesting relief are closed nor will any closed taxable years be affected by the making of the election for year because taxpayer acted reasonably and in good_faith and because the interests of the government will not be prejudiced if the request for relief is granted taxpayer has met the requirements for an extension under sec_301_9100-3 for making the elections under sec_198 for its year taxable_year accordingly taxpayer is granted an extension of days from the date of this ruling letter to make the elections under sec_198 by filing amended federal_income_tax returns for its year taxable_year taxpayer must comply with all the requirements of revproc_98_47 1998_2_cb_319 for the manner of making such election upon its amended returns a copy of this letter_ruling should be attached to each amended_return in addition based on the facts provided the interests of the government will not no opinion is expressed as to the application of any other provision of the code plr-134419-05 or the regulations which may be applicable under these facts specifically no opinion is expressed as to whether the expenditures discussed in this ruling constitute qualified_environmental_remediation_expenditures under sec_198 of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 of the internal_revenue_code and accompanied by a penalty of perjury statement while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is based upon information and representations submitted by taxpayer sincerely christopher f kane branch chief branch income_tax accounting cc
